Exhibit 16.1 May 9, 2013 Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re: SCG Financial Acquisition Corp. (Commission File No.001-35534) We have read the statements that we understand SCG Financial Acquisition Corp. will include under Item4.01 to the Form 8-K, Amendment No. 1, report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item4.01. Yours truly, /s/ Rothstein Kass
